Citation Nr: 0620599	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The appellant had active service in the United States Air 
Force from August 1968 to August 1972.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a January 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that denied the appellant's claim of entitlement to 
service connection for bilateral hearing loss.

In November 2004, a videoconference Board hearing was held 
between the RO and Washington, DC before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c), 
(e)(1).  A transcript of that hearing has been associated 
with the claims file.  The Board remanded the claim for 
further development in February 2005, and the case has now 
been returned to the Board for appellate review.

The Board notes that, when the appellant underwent a VA 
audiometric examination in October 2005, clinical findings of 
bilateral tinnitus were made.  The examiner stated that the 
most likely etiology of the appellant's bilateral tinnitus 
was his military noise exposure.  The matter is referred to 
the RO for appropriate action.


FINDING OF FACT

The appellant's current bilateral hearing loss is not related 
to his active service or any aspect thereof.


CONCLUSION OF LAW

The appellant does not have hearing loss in either ear that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in August 2001, February 2005, and June 2005.  Those 
documents informed him of VA's duty to assist and of what 
kinds of evidence the RO would help obtain.  

In those letters, in the Statement of the Case (SOC) and in 
the Supplemental Statement of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to service connection for hearing loss.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated his claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's service 
medical records.  Private and VA medical records were 
obtained and associated with the claims file.  The appellant 
was afforded a VA audiometric examination.  The appellant was 
afforded a Board hearing.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did advise 
the appellant of such information concerning effective dates 
in the March 2006 SSOC, because the claim of service 
connection for hearing loss is being denied, the questions of 
an appropriately assigned evaluation and the effective date 
for a grant of service connection are not relevant.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the veteran's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he is entitled to service 
connection for bilateral hearing loss because of his exposure 
to noise trauma during his active service as an Air Force 
aircraft mechanic.  He testified at his November 2004 
videoconference hearing that his in-service hearing tests 
showed a steady deterioration of his hearing as well as a 
significant decline in his high frequency hearing ability.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court explained 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The appellant's service personnel and medical records as well 
as several statements from the appellant and other former 
service members showed that the appellant was exposed to 
acoustic trauma in service in connection with his work as an 
Air Force aircraft engine mechanic, particularly during his 
tour of duty in Southeast Asia from October 1969 to October 
1970.  In addition, the report of the August 1972 service 
separation examination noted "high frequency sensorineural 
hearing loss in 1969."  However, three audiograms, dated in 
October 1968, December 1970, and December 1971, do not show 
the existence o any hearing loss that meet the requirements 
of 38 C.F.R. § 3.385.  

The appellant was tested at the time of his separation 
examination in August 1972.  The puretone threshold results 
for each ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
15
5
5
10
5

The appellant's private medical records dated from 1992 to 
1997, and his VA treatment records dated in June and August 
of 2001, show that the appellant was diagnosed with hearing 
loss that met the requirements of 38 C.F.R. § 3.385.  In 
November 2004, the VA audiologist who conducted the August 
2001 testing stated that the pattern, configuration, and type 
of hearing loss were consistent with excessive noise exposure 
and/or acoustic trauma.  However, that audiologist did not 
state whether the documented hearing loss was etiologically 
linked to the appellant's in-service noise exposure.

Upon remand, the appellant underwent another VA audiometric 
examination in October 2005.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
55
LEFT
10
15
20
25
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.

After examining the appellant and reviewing the entire claims 
file, including the appellant's service medical records, the 
examining VA audiologist stated that the appellant's in-
service hearing loss represented a temporary threshold shift 
(TTS) caused by auditory fatigue related to exposure to high 
sound levels as would be experienced by an aircraft mechanic.  
The VA audiologist noted that this condition had been 
temporary and reversible as shown by the appellant's 
audiograms dated in 1970, 1971, and 1972.  Because the first 
clinical indication of permanent hearing loss was not 
documented until January 1992, the VA examiner concluded that 
the appellant's current hearing loss was not due to his in-
service noise exposure.

The Board has considered the appellant's testimony and 
written statements submitted in support of his arguments that 
he has hearing loss as a result of his service.  To the 
extent that his statements represent evidence of continuity 
of symptomatology, without more, the appellant's statements 
are not competent evidence of a diagnosis of hearing loss, 
nor do they establish a nexus between a medical condition and 
his military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The Board concludes that the appellant's current hearing loss 
is not related to his Air Force service.  While the evidence 
of record includes a November 2004 audiologist opinion that 
the appellant's current hearing loss was of the type caused 
by acoustic trauma, the audiologist did not provide an 
opinion concerning the onset date of the hearing loss or a 
nexus opinion that related the current hearing loss to noise 
exposure in service as opposed to noise exposure after 
separation from service.  The only competent clinical opinion 
of record on the question of a nexus to service indicates 
that the appellant's current bilateral hearing loss was first 
manifested many years after service and that the hearing loss 
in each ear is not related to the appellant's active service 
or to any incident therein.

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's claim for service connection for 
bilateral hearing loss.  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. HANNAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


